

117 S382 IS: Protection of Kids in Immigrant Detention Act
U.S. Senate
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 382IN THE SENATE OF THE UNITED STATESFebruary 23, 2021Mrs. Gillibrand (for herself, Ms. Cortez Masto, Mr. Blumenthal, Ms. Warren, Ms. Rosen, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish the Office of the Ombudsperson for Immigrant Children in Government Custody, and for other purposes.1.Short titleThis Act may be cited as the Protection of Kids in Immigrant Detention Act or PROKID Act.2.DefinitionsIn this Act:(1)CommitteeThe term Committee means the expert advisory committee established under section 5(a).(2)DirectorThe term Director means the Director of the Office of Refugee Resettlement. (3)FacilityThe term facility—(A)means a location at which 1 or more immigrant children are detained by the Government or held in Government custody; and (B)includes—(i)an Office of Refugee Resettlement facility; and(ii)a Department of Homeland Security facility, including—(I)a U.S. Customs and Border Protection temporary holding facility and transportation contractor;(II)a U.S. Immigration and Customs Enforcement family detention facility;(III)a U.S. Immigration and Customs Enforcement juvenile facility;(IV)a location operated by a private entity, including a hotel room; and(V)any other location at which the Department of Homeland Security detains or holds in custody an immigrant child. (4)Flores settlement agreementThe term Flores settlement agreement means the stipulated settlement agreement filed in the United States District Court for the Central District of California on January 17, 1997 (CV 85–4544–RJK).(5)Immigrant childThe term immigrant child means an alien (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) under the age of 18 years.(6)In-network facilityThe term in-network facility means a facility operated by an Office of Refugee Resettlement grantee, subgrantee, contractor, or subcontractor. (7)Office of Refugee Resettlement facilityThe term Office of Refugee Resettlement facility—(A)means—(i)a shelter;(ii)staff secure, secure care, or transitional foster care housing; or(iii)any other location operated by the Office of Refugee Resettlement to hold immigrant children; and (B)includes an in-network facility and an out-of-network facility.(8)OmbudspersonThe term Ombudsperson means the ombudsperson appointed under section 3(c).(9)Out-of-network facilityThe term out-of-network facility means a facility at which an immigrant child is placed as a result of an Office of Refugee Resettlement determination that there is no care provider available among in-network facilities to provide specialized services required by the immigrant child, such as medical or mental health support. (10)Unobstructed accessThe term unobstructed access means—(A)with respect to a facility, the ability to enter the facility, including unannounced, to tour and physically visit all areas of the facility; and(B)with respect to information, the ability to obtain requested information in a timely manner and with the full cooperation of the Director or the Secretary of Homeland Security, as applicable. (11)Working GroupThe term Working Group means the interagency working group established under section 6(b). 3.Office of the Ombudsperson for Immigrant Children in Government Custody(a)EstablishmentThere is established, within the Department of Health and Human Services, an Office of the Ombudsperson for Immigrant Children in Government Custody (referred to in this section as the Office of the Ombudsperson)—(1)to endorse and support the principle that family separation and detention are generally not in a child’s best interest; and(2)in cases in which detention or Government custody is required— (A)to ensure that immigrant children are only detained or held in Government custody in the least restrictive setting; (B)to advocate for the quick, safe, and efficient release of immigrant children from detention or Government custody whenever possible; and(C)in any case in which an immigrant child is held in Department of Homeland Security custody together with his or her family unit, to advocate for the release of the child and concurrent release of the parent or legal guardian of the child.(b)IndependenceThe Office of the Ombudsperson shall be an impartial, confidential resource fully independent of—(1)the Office of Refugee Resettlement of the Department of Health and Human Services; and(2)the Department of Homeland Security.(c)Ombudsperson(1)In generalThe Office of the Ombudsperson shall be headed by an Ombudsperson, who shall be appointed by, and report directly to, the Secretary of Health and Human Services. (2)QualificationsThe individual appointed as Ombudsperson shall have demonstrated experience in—(A)immigration law; and(B)child advocacy or child welfare. (3)Duties and authorities(A)MonitoringThe Ombudsperson shall monitor facilities for compliance with applicable law and standards, including—(i)the Flores settlement agreement;(ii)section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232); (iii)the applicable provisions of the Prison Rape Elimination Act of 2003 (34 U.S.C. 30301 et seq.);(iv)the standards of U.S. Customs and Border Protection entitled National Standards on Transport, Escort, Detention, and Search issued in October 2015; and(v)internal Office of Refugee Resettlement policy guidance, including the guidance entitled ORR Policy Guide: Children Entering the United States Unaccompanied issued on January 30, 2015.(B)Investigations(i)In generalThe Ombudsperson shall investigate—(I)claims of abuse, neglect, or mistreatment of immigrant children, by the Government or any other entity, while in Government custody; and(II)complaints against foster care providers, including foster care providers under State oversight.(ii)Reporting of State licensing violationsIf in the course of an investigation under clause (i)(II) the Ombudsperson discovers a State licensing violation, the Ombudsperson shall report the violation to the child welfare licensing agency of the applicable State.(C)Oversight of Office of Refugee Resettlement(i)In generalThe Ombudsperson shall provide oversight of the Director by reviewing placement decisions, including sponsor denials, that are contested by an immigrant child or the attorney, child advocate, parent, or prospective sponsor of the immigrant child.(ii)Expedited review of contested placement decisions(I)In generalNot later than 15 days after the date on which review of a placement decision described in clause (i) is requested, the Ombudsperson shall complete the review.(II)Recommendation to DirectorIf, in carrying out such a review, the Ombudsperson determines that such placement decision was erroneous, the Ombudsperson shall—(aa)submit to the Director a recommendation for further action; and (bb)make a copy of the recommendation available to—(AA)the immigrant child; and(BB)if applicable, the immigrant child's attorney and child advocate.(III)Written statement(aa)In generalIn any case in which the Director declines to follow a recommendation under subclause (II), not later than 15 days after the date on which the Director receives the recommendation, the Director shall issue a written response, including a detailed justification. (bb)NondelegationThe Director may not delegate the requirement to issue a written statement under this subclause. (iii)Civil action not precludedReview by the Ombudsperson under this subparagraph shall not preclude an immigrant child, or the attorney, child advocate, parent, or prospective sponsor of the immigrant child, from simultaneously commencing a civil action in any appropriate district court of the United States. (D)Stakeholder meetingsNot less frequently than quarterly, the Ombudsperson shall invite community stakeholders, Flores settlement agreement class counsel, and the Flores settlement agreement court-appointed monitor to participate in a meeting—(i)to ensure that the Ombudsperson is aware of stakeholder concerns and priorities; and(ii)to provide feedback on stakeholder requests.(E)Regional officesThe Ombudsperson shall establish regional offices of the Office of the Ombudsperson—(i)to ensure the inclusion of pertinent local and regional issues, trends, and challenges for consideration by the Ombudsperson;(ii)to strengthen State oversight; (iii)to coordinate with State licensing entities; and (iv)to identify and address differences among State child protection laws. (F)Individual case assistance(i)In generalThe Ombudsperson may offer individual case assistance to an immigrant child who is in Government custody if the case of the immigrant child is long-pending or otherwise requires expedited processing or elevated attention, as determined by the Ombudsperson. (ii)CommunicationTo ensure a complete understanding of the status of a case described in clause (i), the Ombudsperson may communicate with the potential sponsor, family members, child advocate, legal counsel, Office of Refugee Resettlement case manager and Federal field specialist, the General Dynamics Information Technology case coordinator, and any other relevant individual charged with case management of the immigrant child concerned.(G)Subpoena authority(i)In generalSubject to the approval of the Secretary of Health and Human Services, the Ombudsperson may—(I)issue a subpoena to require the production of all information, reports, and other documentary evidence necessary to carry out the duties of the Ombudsperson; and (II)invoke the aid of any appropriate court of the United States.(ii)Timeline for production of informationTo prevent undue delay of the placement of an immigrant child, requirements set forth in a subpoena under clause (i)(I) shall be satisfactorily fulfilled not later than 7 days after the date on which the Ombudsperson issues the subpoena. (H)Reporting mechanisms(i)In generalThe Ombudsperson shall establish and maintain—(I)a toll-free telephone number to receive complaints and reports of matters for investigation; and (II)an email address to receive complaints, such reports, and requests for review of placement decisions.(ii)AvailabilityThe Ombudsperson shall ensure that—(I)such telephone number is made available, and a telephone is accessible, to each immigrant child in a facility; and (II)such email address is made available to sponsors, Flores settlement agreement class counsel, and legal services providers and child advocates who serve such immigrant children.(I)Report to Congress(i)In generalNot later than September 30 each year, the Ombudsperson shall submit to Congress a report on the accomplishments and challenges of the Office of the Ombudsperson during the fiscal year ending on that date.(ii)ElementsEach report required by clause (i) shall include, for the applicable fiscal year, the following:(I)A summary of the status of immigrant children in Government custody that highlights broader trends and recommendations for future action. (II)Statistical information on immigrant children in Government custody, together with an analysis of such information. (III)A summary of complaints received and proposed resolutions.(IV)A detailed description of any investigation into a claim of abuse, neglect, or mistreatment of an immigrant child in Government custody, including a summary of the results of any such investigation.(V)A description of the objectives of the Office of the Ombudsperson for the next fiscal year. (J)Additional dutiesThe Ombudsperson shall—(i)conduct a review of data collection, as described in section 4(a);(ii)establish the Committee, as described in section 5; and(iii)enter into a memorandum of understanding, as described in section 6(a).(d)Access to facilitiesThe Secretary of Health and Human Services and the Secretary of Homeland Security shall ensure—(1)unobstructed access by the Ombudsperson to any facility; and(2)the ability of the Ombudsperson— (A)to monitor any facility; and(B)to meet confidentially with—(i)staff of any facility; (ii)employees and contractors of the Office of Refugee Resettlement and the Department of Homeland Security; and(iii)any immigrant child in Government custody, after notification of the immigrant child's counsel, as applicable.(e)Access to informationThe Secretary of Health and Human Services shall ensure unobstructed access by the Ombudsperson to— (1)the case files, records, reports, audits, documents, papers, recommendations, or any other pertinent information relating to the care and custody of an immigrant child; and(2)the written policies and procedures of all Office of Refugee Resettlement facilities.4.Data collection(a)Independent review by Ombudsperson(1)In generalThe Ombudsperson shall regularly review data collected by the Secretary of Health and Human Services and the Secretary of Homeland Security relating to immigrant children in facilities.(2)Collaboration requiredThe Secretary of Health and Human Services and the Secretary of Homeland Security shall provide the Ombudsperson unobstructed access to—(A)real-time custody and detention data for each immigrant child detained by the Government or held in Government custody, including—(i)the location and level of placement;(ii) biographical information, including full name, date of birth, country of citizenship, and alien number; (iii)all locations at which the immigrant child has been detained or held in custody;(iv)the dates and times the immigrant child is booked in and booked out of any facility; and(v)transfer and discharge information; and(B)Department of Homeland Security and Department of Health and Human Services data personnel for the purpose of reviewing data collection and integrity issues.(b)Office of Refugee Resettlement data collection system(1)In generalTo support the data collection and monitoring duties of the Ombudsperson and to facilitate public monitoring, the Director shall develop a data collection system that collects and maintains the following information: (A)The total number of immigrant children held in custody by the Director, disaggregated by placement level, specific Office of Refugee Resettlement facility, and age.(B)The average and median number of days immigrant children remain in such custody, disaggregated by placement level, specific Office of Refugee Resettlement facility, and age.(C)The average and median number of days immigrant children stay in an Office of Refugee Resettlement facility, disaggregated by placement level, specific Office of Refugee Resettlement facility, and age.(D)The number of immigrant children discharged to sponsors, disaggregated by sponsor category, placement level, specific Office of Refugee Resettlement facility, and age. (E)The sponsor categories of immigrant children held at each Office of Refugee Resettlement facility, disaggregated by placement level and age.(F)The number and percentage of immigrant children held in an Office of Refugee Resettlement facility with more than 25 immigrant children, disaggregated by placement level and age. (G)The percentage of filled capacity across all Office of Refugee Resettlement facilities.(H)The total number of children held at out-of-network facilities, disaggregated by placement level and age.(I)For each Office of Refugee Resettlement facility—(i)the percentage of filled capacity;(ii)the maximum number of available beds;(iii)the number and percentage of immigrant children with disabilities, disaggregated by placement level and age; and(iv)the number and percentage of immigrant children receiving mandatory home studies, discretionary home studies, and post-release services, disaggregated by placement level and age.(2)PublicationNot later than the 15th of each month, the Director shall make the data collected under paragraph (1) for the preceding month available to the public on the internet website of the Office of Refugee Resettlement.(c)Prohibition on certain uses of informationInformation collected under this section may not be used for immigration enforcement or law enforcement purposes. 5.Expert advisory committee(a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Ombudsperson shall establish an expert advisory committee to assist the Ombudsperson in—(1)identifying relevant trends relating to immigrant children in Government custody;(2)conducting fact-finding missions and investigations of facilities; and(3)ensuring Government and private contractor compliance with applicable law and standards for facilities.(b)MembershipThe members of the Committee shall—(1)be appointed by the Ombudsperson; (2)represent various geographical regions; and(3)be comprised of subject matter experts, including—(A)legal advocates or specialists in the fields of child and family welfare, immigration, and human rights; (B)pediatricians or other appropriate pediatric health care experts;(C)child or adolescent psychiatrists or psychologists; (D)social workers; (E)data analysis experts; and (F)any other relevant subject matter expert.(c)MeetingsThe Committee shall meet not less frequently than quarterly.(d)DutiesThe Committee shall regularly—(1)review facility compliance with applicable law and standards relating to Government detention and custody of immigrant children, including the Flores settlement agreement and section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232); and(2)submit to the Ombudsperson recommendations for improvement. (e)Site visitsThe Committee may designate 1 or more individuals who shall have the authority—(1)to carry out facility site visits; and(2)interview immigrant children held in Government custody, after notification of counsel, as applicable.6.Coordination with Department of Homeland Security(a)Memorandum of understanding(1)In generalOn the date of the enactment of this Act, the Secretary of Homeland Security and the Ombudsperson shall enter into a memorandum of understanding to coordinate oversight between the Department of Homeland Security and the Department of Health and Human Services. (2)ElementsThe memorandum of understanding required by paragraph (1) shall do the following:(A)Require the Secretary of Homeland Security to provide information to the Ombudsperson with respect to each immigrant child detained by U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement, or who is otherwise in the custody of the Secretary of Homeland Security, including—(i)the location of the immigrant child;(ii) biographical information, including full name, date of birth, country of citizenship, and alien number; (iii)all locations at which the immigrant child has been so detained or held in Department of Homeland Security custody;(iv)exact times at which the immigrant child was booked in and booked out of such custody;(v)the date on which the immigrant child is released from such custody or transferred to the custody of the Secretary of Health and Human Services; (vi)in the case of an immigrant child who remains in Department of Homeland Security custody for more than 72 hours, the reason for such continued custody; and(vii)any other information the Ombudsperson considers relevant to the oversight and monitoring duties described in section 3(c)(3).(B)Establish the right of the Ombudsperson and the Committee to monitor Department of Homeland Security facilities for compliance with applicable standards of custody. (C)Provide the Ombudsperson and the Committee full and unobstructed access to—(i)Department of Homeland Security facilities for regular site visits; and (ii)the written policies and procedures of Department of Homeland Security facilities.(3)LimitationThe memorandum of understanding may only allow the Ombudsperson to share information with the Secretary of Homeland Security on a case-by-case basis, and with the informed consent of the immigrant child concerned, if the Ombudsperson determines that such information sharing may facilitate the release of the immigrant child from custody. (4)EvaluationNot later than 2 years after the Ombudsperson and the Secretary of Homeland Security enter into the memorandum of understanding required by this subsection, the Comptroller General of the United States shall evaluate the coordination between the Ombudsperson and the Secretary to determine whether such memorandum of understanding is sufficient to ensure the oversight and monitoring required by this Act.(5)RecommendationsIf the Comptroller General makes a determination under paragraph (4) that the memorandum of understanding is insufficient, the Comptroller General shall recommend actionable steps to be implemented—(A)to improve coordination between the Ombudsperson and the Secretary of Homeland Security; and(B)to ensure effectiveness of the mandate of the Ombudsperson.(b)Interagency working group(1)EstablishmentThere is established an interagency working group to identify and discuss concerns relating to immigrant children in facilities.(2)MembershipThe Working Group shall be composed of representatives of—(A)the Department of Justice; (B)the Department of Health and Human Services, including the Director or a senior representative of the Office of Refugee Resettlement;(C)U.S. Customs and Border Protection; (D)U.S. Immigration and Customs Enforcement; (E)relevant oversight offices, including—(i)the Immigration Detention Ombudsman of the Department of Homeland Security; and(ii)the Inspectors General of the Department of Justice, the Department of Health and Human Services, U.S. Customs and Border Protection, and U.S. Immigration and Customs Enforcement; and (F)any other relevant Federal agency or office.(3)MeetingsThe Working Group shall—(A)hold meetings not less frequently than quarterly; (B)invite representatives of nongovernmental organizations that provide services to immigrant children to participate in such meetings as the Ombudsperson considers appropriate; and (C)provide to the Ombudsperson a summary of each such meeting.7.Rule of constructionNothing in the Act shall be construed to preclude or limit Flores settlement agreement class counsel from conducting independent investigations or seeking enforcement actions relating to violations of the Flores settlement agreement in any appropriate district court of the United States. 